        Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 1 of 29



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 WATSON GRINDING &                                §              CASE NO. 20-30967
 MANUFACTURING CO.,                               §
                                                  §              (Chapter 11)
      Debtor.                                     §


 NATIONWIDE GENERAL                              §
 INSURANCE COMPANY,                              §
 NATIONWIDE PROPERTY &                           §
 CASUALTY INSURANCE                              §
 COMPANY, NATIONWIDE LLOYDS                      §
 INSURANCE COMPANY,                              §
 SCOTTSDALE INSURANCE                            §               ADVERSARY NO. __________
 COMPANY, NATIONWIDE                             §
 INSURANCE COMPANY OF                            §
 AMERICA, NATIONWIDE MUTUAL                      §
 INSURANCE COMPANY, AND                          §
 ALLIED PROPERTY & CASUALTY                      §
 INSURANCE COMPANY,                              §
                                                 §
         Plaintiffs,                             §
                                                 §
 v.                                              §
                                                 §
 WATSON VALVE SERVICES, INC.,                    §
 WATSON GRINDING AND                             §
 MANUFACTURING CO., KMHJ,                        §
 LTD., KMHJ MANAGEMENT                           §
 COMPANY, LLC, WESTERN                           §
 INTERNATIONAL GAS &                             §
 CYLINDERS, INC., AND                            §
 MATHESON TRI-GAS, INC.,                         §
                                                 §
         Defendants.


                                     NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Nationwide General Insurance Company, Nationwide Property & Casualty Insurance

                                                     1
       Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 2 of 29




Company, Nationwide Lloyds Insurance Company, Scottsdale Insurance Company, Nationwide Insurance Company

of America, Nationwide Mutual Insurance Company, and Allied Property & Casualty Insurance Company vs.

Watson Valve Services, Inc., Watson Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ Management

Company, LLC, Western International Gas & Cylinders, Inc., and Matheson Tri-Gas, Inc., Cause No. 2020-

37778, pending in the 165th Judicial District Court of Harris County, Texas (the “State Court Action”).

                         I.      Procedural Background and Nature of Suit

        1.      On June 24, 2020, Nationwide General Insurance Company, Nationwide Property &

Casualty Insurance Company, Nationwide Lloyds Insurance Company, Scottsdale Insurance

Company, Nationwide Insurance Company of America, Nationwide Mutual Insurance Company, and

Allied Property & Casualty Insurance Company (collectively, the “Plaintiffs”) filed an Original Petition

(the “Original Petition”) against Watson Valve Services, Inc., Watson Grinding and Manufacturing

Co., KMHJ, Ltd., KMHJ Management Company, LLC, Western International Gas & Cylinders, Inc.,

and Matheson Tri-Gas, Inc. (collectively, the “Defendants”). In their Original Petition, the Plaintiffs

assert claims of negligence (on behalf of the listed Insureds) against the Defendants.

        2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                       II.     Basis for Removal

        3.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.




                                                     2
          Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 3 of 29




          4.    The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

          5.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          6.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          7.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          8.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.




                                                    3
       Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 4 of 29




       9.        Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.   Core or Non-Core Bankruptcy Jurisdiction

       10.       This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

       11.       Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

       12.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 165th Judicial District Court of Harris

County, Texas.

       13.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

The Law Office of James A. Lawrence
Jeffery Ryan Cagle
105 Decker Court, Suite 150
Irving, Texas 75062

ATTORNEYS FOR PLAINTIFFS




                                                  4
       Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 5 of 29



                                    V.      Process and Pleadings

       14.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       15.     In the State Court Action, citations were issued on June 26, 2020, on all the

Defendants. No return of citations has been filed.

       16.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: June 29, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       4119 Montrose Blvd, Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                       PROPOSED SPECIAL COUNSEL FOR JANET
                                                       S. NORTHRUP, CHAPTER 11 TRUSTEE OF
                                                       WATSON GRINDING & MANUFACTURING
                                                       CO.




                                                  5
Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 6 of 29




                                           AND

                                    HUGHESWATTERSASKANASE, LLP

                                    By: /s/ Wayne Kitchens
                                    Wayne Kitchens
                                    Texas Bar No. 11541110
                                    Heather McIntyre
                                    Texas State Bar No. 24041076
                                    Total Plaza
                                    1201 Louisiana, 28th Floor
                                    Houston, Texas 77002
                                    Telephone: (713) 759-0818
                                    Facsimile: (713) 759-6834
                                    wkitchens@hwa.com
                                    hmcintyre@hwa.com

                                    PROPOSED COUNSEL FOR JANET S.
                                    NORTHRUP, CHAPTER 11 TRUSTEE OF
                                    WATSON GRINDING & MANUFACTURING
                                    CO.

                                           AND

                                    McCOY LEAVITT LASKEY LLC

                                    By: /s/ Michael I. Ramirez
                                    Michael I. Ramirez
                                    Texas Bar No. 24008604
                                    20726 Stone Oak Parkway, Suite 116
                                    San Antonio, TX 78258
                                    Telephone (210) 446-2828
                                    Fax (262) 522-7020
                                    mramirez@mlllaw.com

                                    COUNSEL FOR WATSON GRINDING &
                                    MANUFACTURING CO.




                                6
       Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 7 of 29



                                     CERTIFICATE OF SERVICE

       I certify that on June 29, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on June 30, 2020, via first class mail
(without attachments) to the following:

The Law Office of James A. Lawrence
Jeffery Ryan Cagle
105 Decker Court, Suite 150
Irving, Texas 75062

ATTORNEYS FOR PLAINTIFFS




                                                      /s/ Ruth Van Meter
                                                      Ruth Van Meter




                                                  7
Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 8 of 29




                          EXHIBIT A
                Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 9 of 29
                                      Harris County Docket Sheet


2020-37778
COURT: 165th
FILED DATE: 6/24/2020
CASE TYPE: OTHER CIVIL

                      NATIONWIDE GENERAL INSURANCE COMPANY
                                  Attorney: CAGLE, JEFFREY RYAN

                                               vs.
                              WATSON VALVE SERVICES INC


                                       Docket Sheet Entries
         Date         Comment




2020-37778                                                                          Page 1 of 1

165                                                                        6/26/2020 4:26:51 PM
                                                     Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 10 of 29

                                                                    2020-37778 / Court: 165
CertifiedDocumentNumber:91058373-Page1of13
CertifiedDocumentNumber:91058373-Page2of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 11 of 29
CertifiedDocumentNumber:91058373-Page3of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 12 of 29
CertifiedDocumentNumber:91058373-Page4of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 13 of 29
CertifiedDocumentNumber:91058373-Page5of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 14 of 29
CertifiedDocumentNumber:91058373-Page6of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 15 of 29
CertifiedDocumentNumber:91058373-Page7of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 16 of 29
CertifiedDocumentNumber:91058373-Page8of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 17 of 29
CertifiedDocumentNumber:91058373-Page9of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 18 of 29
CertifiedDocumentNumber:91058373-Page10of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 19 of 29
CertifiedDocumentNumber:91058373-Page11of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 20 of 29
CertifiedDocumentNumber:91058373-Page12of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 21 of 29
CertifiedDocumentNumber:91058373-Page13of13   Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 22 of 29
                 Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 23 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91058373 Total Pages: 13




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 24 of 29

                                                                   2020-37778 / Court: 165
CertifiedDocumentNumber:91058374-Page1of1
                 Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 25 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91058374 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                    Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 26 of 29                                            6/25/2020 11:55 AM

                                                                             Marilyn Burgess                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                             Envelope No. 44034235
                                                                                                                                                                                      By: Adiliani Solis
                                                                                                                                                                          Filed: 6/25/2020 11:55 AM
                                                                             HARRIS COUNTY DISTRICT CLERK
                                                                             201 Caroline | P.O. Box 4651 | Houston, Texas 77210-4651 | 832-927-5800 | www.hcdistrictclerk.com


                                                                                                  Request for Issuance of Service
                                                                  202037778                                                          165th Judicial District Court
                                                    CASE NUMBER: _______________________________                 CURRENT COURT: ___________________________________________
                                                                                        Plaintiffs' Original Petition
                                                    Name(s) of Documents to be served: _____________________________________________________________________________________

                                                                06/24/2020
                                                    FILE DATE: ______________________ Month/Day/Year
                                                    SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
                                                    Served):
                                                                       Watson Grinding and Manufacturing Co.
                                                    Issue Service to: __________________________________________________________________________
                                                                        4525 Gessner Road
                                                    Address of Service: ________________________________________________________________________
                                                                        Houston, Texas 77041
                                                    City, State & Zip:__________________________________________________________________________
                                                                           John M. Watson
                                                    Agent (if applicable) ________________________________________________________________________
                                                    TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
                                                    X    Citation          Citation by Posting                 Citation by Publication                   Citations Rule 106 Service
                                                        Citation Scire Facias       Newspaper______________
                                                        Temporary Restraining Order                          Precept                                       Notice
                                                        Protective Order
                                                        Secretary of State Citation ($12.00)                Capias (not by E-Issuance)                     Attachment (not by E-Issuance)
                                                        Certiorari                                         Highway Commission ($12.00)
                                                        Commissioner of Insurance ($12.00)                 Hague Convention ($16.00)                       Garnishment
                                                        Habeas Corpus (not by E-Issuance)                   Injunction                                      Sequestration
                                                        Subpoena
                                                        Other (Please Describe) ___________________________________
                                                    (See additional Forms for Post Judgment Service)
CertifiedDocumentNumber:91078264-Page1of1




                                                        SERVICE BY (check one):
                                                        ATTORNEY PICK-UP (phone) __________________            X E-Issuance by District Clerk
                                                        MAIL to attorney at: ___________________                  (No Service Copy Fees Charged)
                                                        CONSTABLE                                Note: The email registered with EfileTexas.gov must be
                                                        CERTIFIED MAIL by District Clerk         used to retrieve the E-Issuance Service Documents.
                                                                                                 Visit www.hcdistrictclerk.com for more instructions.

                                                        CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________                                    Phone: __________

                                                         OTHER, explain ______________________________________________________________________

                                                    Issuance of Service Requested By: Attorney/Party Name: ___________________Bar
                                                                                                            Jeffrey R. Cagle      # or ID ___________
                                                                                                                                          24003676

                                                    Mailing Address:______________________________________
                                                                    105 Decker Court, Suite 150, Irving, Texas 75062

                                                    Phone Number:__________________________________________
                                                                 (972) 650-8048
                 Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 27 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91078264 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                    Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 28 of 29                                            6/25/2020 11:55 AM

                                                                             Marilyn Burgess                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                             Envelope No. 44034235
                                                                                                                                                                                      By: Adiliani Solis
                                                                                                                                                                          Filed: 6/25/2020 11:55 AM
                                                                             HARRIS COUNTY DISTRICT CLERK
                                                                             201 Caroline | P.O. Box 4651 | Houston, Texas 77210-4651 | 832-927-5800 | www.hcdistrictclerk.com


                                                                                                  Request for Issuance of Service
                                                                  202037778                                                          165th Judicial District Court
                                                    CASE NUMBER: _______________________________                 CURRENT COURT: ___________________________________________
                                                                                        Plaintiffs' Original Petition
                                                    Name(s) of Documents to be served: _____________________________________________________________________________________

                                                                06/24/2020
                                                    FILE DATE: ______________________ Month/Day/Year
                                                    SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
                                                    Served):
                                                    Issue Service to: __________________________________________________________________________
                                                                      Watson Valve Services, Inc.

                                                                        4525 Gessner Road
                                                    Address of Service: ________________________________________________________________________
                                                                        Houston, Texas 77041
                                                    City, State & Zip:__________________________________________________________________________
                                                                           John M. Watson
                                                    Agent (if applicable) ________________________________________________________________________
                                                    TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
                                                    X    Citation          Citation by Posting                 Citation by Publication                   Citations Rule 106 Service
                                                        Citation Scire Facias       Newspaper______________
                                                        Temporary Restraining Order                          Precept                                       Notice
                                                        Protective Order
                                                        Secretary of State Citation ($12.00)                Capias (not by E-Issuance)                     Attachment (not by E-Issuance)
                                                        Certiorari                                         Highway Commission ($12.00)
                                                        Commissioner of Insurance ($12.00)                 Hague Convention ($16.00)                       Garnishment
                                                        Habeas Corpus (not by E-Issuance)                   Injunction                                      Sequestration
                                                        Subpoena
                                                        Other (Please Describe) ___________________________________
                                                    (See additional Forms for Post Judgment Service)
CertifiedDocumentNumber:91078265-Page1of1




                                                        SERVICE BY (check one):
                                                        ATTORNEY PICK-UP (phone) __________________             X E-Issuance by District Clerk
                                                        MAIL to attorney at: ___________________                  (No Service Copy Fees Charged)
                                                        CONSTABLE                                Note: The email registered with EfileTexas.gov must be
                                                        CERTIFIED MAIL by District Clerk         used to retrieve the E-Issuance Service Documents.
                                                                                                 Visit www.hcdistrictclerk.com for more instructions.

                                                        CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________                                    Phone: __________

                                                         OTHER, explain ______________________________________________________________________

                                                    Issuance of Service Requested By: Attorney/Party Name: ___________________Bar
                                                                                                           Jeffrey R. Cagle       # or ID ___________
                                                                                                                                          24003676
                                                                     105 Decker Court, Suite 150, Irving, Texas 75062
                                                    Mailing Address:______________________________________
                                                                  (972) 650-8048
                                                    Phone Number:__________________________________________
                 Case 20-30967 Document 378 Filed in TXSB on 06/29/20 Page 29 of 29




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 26, 2020


     Certified Document Number:        91078265 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
